                                                                              fp                        fn\
                                                                               5
                      IN THE UNITED STATES DISTRICT COURT
                                                                                       MAR 1.6 2020      IJ
                      FOR THE EASTERN DISTRICT OF VIRGINIA                      CLERK, U.S. DISTRICT COUrn
                                                                                       RICHMOND. VA
                                      Richmond Division


ISHMIRE AMIL TWINE,

       Plaintiff,

V.                                                                  Civil Action No. 3;18CV887

ROBERT SCOTT,          a/:,

       Defendants.


                                 MEMORANDUM OPINION


       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In his Particularized Complaint, Plaintiff complains that Defendants failed to

properly calculate and execute his sentence. Plaintiff demands monetary damages. By

Memorandum Order entered on September 24,2019,the Court directed Plaintiff to show cause

within fifteen(15)days ofthe date of entry thereof why his action is not barred under Heck v.

Humphrey,512 U.S. 477(1994)and related cases. (ECF No. 9, at 1.) Specifically, the Court

stated that:

              In Heck, the Supreme Court emphasized that "civil tort actions are not
       appropriate vehicles for challenging the validity of outstanding criminal
       judgments." Id. at 486. The Supreme Court then held that:
                     [I]n order to recover damages for allegedly unconstitutional                 J
                                                                                                  Inn
              conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a [civil rights] plaintiff must prove that the conviction or sentence
               has been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court's issuance
               of a writ of habeas corpus, 28 U.S.C. § 2254.
       Id. at 486-87 (internal footnote omitted). The Supreme Court then required that
       "when a state prisoner seeks damages in a § 1983 suit, the district court must
       consider whether a judgment in favor of the plaintiff would necessarily imply the
       invalidity of his conviction or sentence; if it would, the complaint must be
        dismissed unless the plaintiff can demonstrate that the conviction or sentence has
        already been invalidated." Id. at 487.
               In Edwards v. Balisok, the Supreme Court extended Heck to civil rights
        actions that do not directly challenge confinement, but instead contest procedures
        which necessarily imply unlawful confinement. See 520 U.S.641,646(1997). The
        Supreme Court has explained that Heck and its progeny teach that:
                       [A] state prisoner's § 1983 action is barred (absent prior
               invalidation)—^no matter the relief sought (damages or equitable
               relief), no matter the target of the prisoner's suit (state conduct
               leading to conviction or internal prison proceedings)—ifsuccess in
               that action would necessarily demonstrate the invalidity of
                confinement or its duration.
        Wilkinson v. Dotson,544 U.S. 74, 81-82(2005).
                Plaintiffcontends that Defendants have miscalculated his sentence. Success
        on that claim "would necessarily demonstrate the invalidity of confinement or its
        duration." Id. at 82. Accordingly, within fifteen (15) days of the date of entry
        hereof. Plaintiff is DIRECTED to explain why his action is not legally frivolous
        under Heck and related cases.


{Id. at 1-2.)

        More than fifteen(15)days have elapsed since the entry ofthe September 24,2019

Memorandum Order and Plaintiff has not responded. Plaintiffs current claims necessarily

demonstrate the invalidity ofthe duration of his confinement. Plaintifffails to demonstrate his

sentence has been invalidated. As such, his claims are legally frivolous under Heck and related

cases. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE AS LEGALLY

FRIVOLOUS. See 28 U.S.C. § 1915(e)(2).

        An appropriate order will accompany this Memorandum Opinion.

                                                                    tsL
                                                     M. Hannah Lauck
                                                    United States District Judge
Date:   March 16, 2020
Richmond, Virginia
